In an action by plaintiff, a real estate broker, to recover a sum of money due him as brokerage commissions, order of the County Court of Orange county denying defendant’s motion, made pursuant to rule 106 of the Rules of Civil Practice, to dismiss the complaint on the ground that the court has not jurisdiction of the “ person ” of the defendant, affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.